             Case 2:12-cr-00346-NIQA Document 315 Filed 11/14/18 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

                                                      Criminal No. 12-CR-346-02

BRIAN ANDREWS, SR.


                   PRAECIPE TO SATISFY FINANC IALJUDGMENT

TO THE CLERK OF THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA AT PHILADELPHIA:

       Please mark as satisfied the criminal monetary penalties portion of the criminal

judgment entered in the above-captioned case. This Praecipe applies only to any special

assessment, restitution, and   criminal fine obligation entered against the above-named

defendant.



                                               WILLIAM M. McSWAIN
                                               United States Attorney


                                               H^.rrr-' I 5",--
                                               M
                                               Assistant United States Attomey
                                               Pennsylvania Bar Id. No. 307042
                                               615 Chestnut Street
                                               Suite 1250
                                               Philadelphia, P A 19 106-447 6
                                               (2ls) 861-8200

Date              tt




                                                                                    Rev.3/24/20L5
